Supreme Court of Florida
                                  ____________

                                  No. SC15-311
                                  ____________


      INQUIRY CONCERNING A JUDGE NO. 14-557 RE: JESSICA J.
                       RECKSIEDLER.

                                  [April 9, 2015]

PER CURIAM.

      In this case, we review the findings and recommendation of discipline of the

Florida Judicial Qualifications Commission (JQC), recommending that Judge

Jessica J. Recksiedler, Eighteenth Judicial Circuit Court Judge, receive the sanction

of a public reprimand for violating Canons 1, 2A, 4A(2), and 4A(3) of the Florida

Code of Judicial Conduct. Judge Recksiedler agreed to the JQC’s findings of fact

and recommendation of discipline and entered into a stipulation. We have

jurisdiction. See art. V, § 12, Fla. Const. For the reasons that follow, we approve

the stipulation, the findings of fact, and the recommended discipline of a public

reprimand.

                               I. BACKGROUND
      The allegations in the Notice of Formal Charges filed by the JQC against

Judge Recksiedler stem from a series of interviews before the Fifth District Court

of Appeal Judicial Nominating Commission (abbreviated in the stipulation as the

“5th DCA JNC”). As set forth in the stipulation:

      During an interview on March 28, 2013, the JNC questioned Judge
      Recksiedler regarding her driving record. Then, on March 17, 2014,
      while driving to another interview with the 5th DCA JNC, the Florida
      Highway Patrol stopped Judge Recksiedler and issued her a citation
      for speeding. The traffic stop caused Judge Recksiedler to be late for
      her interview with the JNC.
             5. In her opening statement to the JNC on March 17, 2014,
      Judge Recksiedler addressed the Commission’s previously expressed
      concerns about her driving record by stating that she “takes its
      concerns about her driving seriously.” At no point during or after her
      interview, however, did Judge Recksiedler inform the members of the
      JNC that she had received a speeding ticket that morning. The JQC
      believes that the incompleteness of Judge Recksiedler’s statements to
      the JNC constitutes a lack of candor. See In re Holloway, 832 So. 2d
      716 (Fla. 2002) (holding that testimony in a proceeding that is
      misleading and incomplete constitutes an ethical violation).
             6. Later, on September 18, 2014, Judge Recksiedler had a third
      interview before the 5th DCA JNC. That interview was videotaped by
      a local news organization. The link to the interview is:
      http://volusiaexposed.com/jnc/jnc9182014.html. During this
      interview, a Commissioner asked Judge Recksiedler about her driving
      record. “Judge, you came before us in March earlier this year and you
      addressed some of the commission’s concerns regarding your driving
      record and I was wondering how that was going. Have you had any
      stops this year?”
             7. When testifying before the JQC investigative panel, Judge
      Recksiedler explained that she knew that each member of the JNC had
      background information that included her traffic record, including her
      March 17 stop. She misunderstood the question to be about stops
      since her March 17 JNC appearance when she had received the
      citation in route to the interview and as referenced by the questioner.
      Thus, Judge Recksiedler testified, she answered “no.” While her

                                       -2-
      answer may not have been intentionally false, it was confusing and
      misleading. Judge Recksiedler acknowledges that she should have
      mentioned the March 17 traffic stop to avoid the confusion and to
      ensure that the commission was aware that she was not trying to avoid
      the issue.

      The stipulation explains that Judge Recksiedler does not contest the JQC’s

finding that her conduct violated Canons 1, 2A, 4A(2), and 4A(3) of the Code of

Judicial Conduct. Judge Recksiedler also does not contest the JQC’s

recommended discipline of a public reprimand as the appropriate sanction for these

violations.

                                   II. ANALYSIS

      Article V, section 12, of the Florida Constitution, provides that in cases of

judicial misconduct, this Court “may accept, reject, or modify in whole or in part

the findings, conclusions, and recommendations of the [JQC] and it may order that

the . . . judge be subjected to appropriate discipline.” Art. V, § 12(c)(1), Fla.

Const. “This Court reviews the findings of the JQC to determine whether the

alleged violations are supported by clear and convincing evidence, and reviews the

recommended discipline to determine whether it should be approved.” In re Flood,

150 So. 3d 1097, 1098 (Fla. 2014) (quoting In re Woodard, 919 So. 2d 389, 390

(Fla. 2006)). “Although this Court gives the findings and recommendations of the

JQC great weight, the ultimate power and responsibility in making a determination




                                         -3-
to discipline a judge rests with this Court.” Id. (quoting In re Renke, 933 So. 2d

482, 493 (Fla. 2006)).

      In its findings and recommendation of discipline, the JQC found that Judge

Recksiedler’s conduct violated Canons 1, 2A, 4A(2), and 4A(3) of the Code of

Judicial Conduct, which require a judge to act at all times in a manner that upholds

the integrity and independence of the judiciary, to avoid the appearance of

impropriety, and to avoid engaging in any activities that demean the judicial office.

Canon 1 states: “A judge should participate in establishing, maintaining, and

enforcing high standards of conduct, and shall personally observe those standards

so that the integrity and independence of the judiciary may be preserved.” Fla.

Code of Jud. Conduct, Canon 1. Canon 2A states: “A judge shall respect and

comply with the law and shall act at all times in a manner that promotes public

confidence in the integrity and impartiality of the judiciary.” Fla. Code of Jud.

Conduct, Canon 2A. Canon 4A(2) states: “A judge shall conduct all of the judge’s

quasi-judicial activities so that they do not . . . undermine the judge’s

independence, integrity, or impartiality.” Fla. Code of Jud. Conduct, Canon 4A(2).

Canon 4A(3) states: “A judge shall conduct all of the judge’s quasi-judicial

activities so that they do not . . . demean the judicial office.” Fla. Code of Jud.

Conduct, Canon 4A(3).

      As set forth in the JQC’s findings and recommendation:


                                         -4-
             The Investigative Panel of the Commission has now entered
      into a Stipulation with Judge Recksiedler in which Judge Recksiedler
      admits that her conduct in omitting and later providing factually
      inaccurate information regarding a traffic stop to the JNC was
      inappropriate. This conduct violated Canons 1, 2A, 4A(2), and 4A(3)
      of the Code of Judicial Conduct, as set forth in the Stipulation . . . .
             Judge Recksiedler has admitted the foregoing, accepts full
      responsibility, and acknowledges that such conduct should not have
      occurred.
             The Judicial Qualifications Commission has concluded that
      while the judge did not provide the level of candor expected of a
      judicial officer, it appears that her testimony before the JNC was not
      intentionally dishonest[;] however, the statement of March 17, 2014,
      was incomplete through omission, and the statement during the
      September 18, 2014, interview, while perhaps the result of a
      misunderstanding, was factually inaccurate and Judge Recksiedler did
      not clarify her response. Accordingly, the Commission therefore
      finds and recommends that in the interests of justice, the public
      welfare and sound judicial administration will be well served by a
      public reprimand of Judge Recksiedler.

      Candor as a judge is clearly critical. The JQC determined that Judge

Recksiedler’s lack of candor may not have been “intentionally false” but it was

“confusing and misleading.” The JQC further determined that omitting important

information requested from the Fifth District Court of Appeal Judicial Nominating

Commission and then later providing inaccurate information regarding the traffic

stop “was inappropriate.” We agree with the JQC that the incompleteness and

inaccuracy of the responses constitutes a lack of candor amounting to an ethical

violation where, as here, the statements are misleading. See In re Holloway, 832

So. 2d 716, 726-27 (Fla. 2002). We also agree with the JQC that Judge




                                        -5-
Recksiedler’s conduct demonstrated a lack of candor not befitting the high

standards of ethical conduct that we expect of all judges in this state.

      We have held that “where a judge admits to wrongdoing and the JQC’s

findings are undisputed, this Court will ordinarily conclude that the JQC’s findings

are supported by clear and convincing evidence.” In re Flood, 150 So. 3d at 1098

(quoting In re Diaz, 908 So. 2d 334, 337 (Fla. 2005)). In this case, Judge

Recksiedler admitted to the wrongdoing, and upon review, we determine that the

JQC’s findings of fact are supported by clear and convincing evidence.

Accordingly, we agree with the JQC that Judge Recksiedler’s actions violated

Canons 1, 2A, 4A(2), and 4A(3) of the Code of Judicial Conduct.

      Because we conclude that the findings of the JQC are supported by clear and

convincing evidence, we give these findings “persuasive force and great weight” in

our consideration of the JQC’s recommended discipline. Id. at 1099 (quoting In re

Maloney, 916 So. 2d 786, 788 (Fla. 2005)). The JQC has advised this Court that

the interests of justice, the public welfare, and sound judicial administration will be

well served by a public reprimand of Judge Recksiedler. We have also considered

that Judge Recksiedler “accepts full responsibility for the conduct set forth above,

admits that it should not have occurred, and regrets and apologizes for such

conduct.” We therefore approve the recommended discipline of a public

reprimand.


                                         -6-
                                III. CONCLUSION

      For all these reasons, we conclude that there is clear and convincing

evidence in support of the JQC’s findings of fact as to all four violations of the

Code of Judicial Conduct, and we approve the stipulation entered into by Judge

Recksiedler and the JQC. Accordingly, we hereby command Judge Jessica J.

Recksiedler to appear before this Court for the administration of a public

reprimand at a time to be established by the Clerk of this Court.

      It is so ordered.

LABARGA, C.J., and PARIENTE, QUINCE, CANADY, and POLSTON, JJ.,
concur.
LEWIS, J., did not participate.
PERRY, J., recused.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Original Proceeding – Judicial Qualifications Commission

Ricardo Morales, III, Chair, and Alexander John Williams, Assistant General
Counsel, Tallahassee, Florida,

      for Florida Judicial Qualifications Commission, Petitioner

Larry Gibbs Turner of Turner, O’Connor, Kozlowski, Gainesville, Florida,

      for Judge Jessica J. Recksiedler, Respondent




                                         -7-